Citation Nr: 1616041	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  10-20 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran had active military service in the Army from August 1967 to November 1969, to include service in Vietnam for which he received among other things the combat infantryman badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) following a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which, inter alia, denied service connection for bilateral hearing loss.

This claim was most recently before the Board in January 2015, when it was remanded for further development.  The case is returned to the Board at this time for further appellate review.  The Veteran underwent a VA audiological examination in April 2015 and the RO issued a supplemental statement of the case in May 2015.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's current bilateral hearing loss disability had its onset during his active military service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Given the favorable action taken below, the Board will not discuss further whether those duties have been accomplished.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On appeal, the Veteran has averred that he has a bilateral hearing loss disability that is due to acoustic trauma he suffered from helicopters and firefights.  The relevant evidence in this case consists of the Veteran's service treatment records (STRs), VA examinations dated March 2009 and April 2015, as well as statements from the Veteran.  The audiometric findings on the March 2009 and April 2015 VA examinations reflect that the auditory threshold in at least one frequency in each ear was 40 decibels or greater.  He has thus met the current disability requirement. 
As noted above, the Veteran's separation documents reflect he was awarded the CIB. The award of this badge indicates that the Veteran engaged in combat with the enemy.  See VA Adjudication Procedures Manual, IV.ii.1.D.1.e (updated September 11, 2015).  The finding that the Veteran engaged in combat is significant because VA laws and regulations allow a combat veteran to use "satisfactory lay or other evidence" to establish that he was injured or incurred a disability while on active duty, even in cases where "there is no official record" that such injury or disability occurred.  Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012) (quoting 38 U.S.C.A. § 1154(b)).  See also 38 C.F.R. § 3.304(d).  The Board therefore accepts the Veteran's testimony that he suffered acoustic trauma in service.  Moreover, the fact that the claimed cause of the Veteran's hearing loss, i.e., acoustic trauma from helicopter and firefights, is therefore established by his testimony, does not prevent him from also invoking section 1154(b) to show that he incurred the hearing loss disability itself while in service.  Reeves, 682 F.3d at 999. 

At his March 2009 VA audiological examination, the Veteran contended that he was exposed to daily noise from helicopters and firefights.  He denied any occupational or recreational noise exposure.  The pure tone audiometry test results were as follows:


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
25
20
40
N/A
N/A
LEFT
30
25
70
65
N/A

The results of the speech discrimination score (Maryland CNC word list) were as follow:

RIGHT EAR
84%
LEFT EAR
92%

The examiner diagnosed the Veteran with moderate to profound hearing loss in the right ear and mild to severe hearing loss in the left ear, and opined that his bilateral hearing loss was less likely as not caused by or a result of in-service noise exposure because there was "normal hearing bilaterally on discharge audiogram and no evidence of significant shift in thresholds from induction to discharge."

In his September 2009 notice of disagreement (NOD), the Veteran remarked that he served in the infantry and functioned as a gun crew for 106MM, as well as long range reconnaissance, where he was exposed to combat noise.  He stated that at times he was "deafened" and that he did not wear hearing protection during service.  He explained that his post-service employment required him to wear hearing protection.

At his April 2015 VA audiological examination, the Veteran reported that he served in the infantry and would often load 106 canons and subjected to helicopter noise, machine gun fire, RBGs, grenades, and explosions, all without the use of hearing protection.  He stated that he worked at a small machine shop post-service and wore hearing protection when needed.  The pure tone audiometry test results were as follows:


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
50
60
85
95
95
LEFT
35
45
70
75
70

The results of the speech discrimination score (Maryland CNC word list) were as follow:

RIGHT EAR
76%
LEFT EAR
88%

The examiner diagnosed the Veteran with mixed hearing loss in the right ear and sensorineural hearing loss in the left ear, and opined that his bilateral hearing loss was less likely as not caused by or a result of in-service noise exposure because there was "normal hearing at discharge, and no significant decrease in thresholds from induction to discharge."

In his May 2015 Statement in Support of Claim, the Veteran argued that his hearing loss did not "suddenly appear decades following his discharge," but that while it "may not have been to an extensive or compensable level at time of discharge, it clearly got its start in service and has slowly worsened over time."

Based on the above, the Board finds that service connection for bilateral hearing loss is warranted.  As indicated by the Federal circuit in Reeves, the combat statute and regulation do more than allow the Veteran to show acoustic trauma from helicopter and firefights, they also allow him to show that he incurred the hearing loss disability itself while in service.  The Board finds the Veteran's statement that his hearing loss started in service as a result of combat-related acoustic trauma and slowly worsened over time to be competent, credible, and entitled to significant probative weight.  Moreover, the March 2009 and April 2015 VA examiners accorded great weight to the fact that the Veteran's hearing was normal at separation, but the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The reliance on the absence of hearing loss in service lessens the probative weight of the medical opinions.

The evidence is thus at least evenly balanced as to whether the Veteran's bilateral hearing loss disability is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss disability is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


